Order entered December 3, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00319-CV

                   IN THE INTEREST OF A.B.B., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-17-00832

                                      ORDER

      Before the Court is appellant’s Rule 9.2(c)(5) motion for leave to late file

her corrected brief. See TEX. R. APP. P. 9.2(c)(5). We GRANT the motion and

ORDER the brief received December 2, 2020 filed as of the date of this order.

Appellees’ brief(s) shall be filed no later than January 4, 2021.


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE